DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-10, 12-17, 19-20, and 45-46 are pending and examined below. This action is in response to the claims filed 7/11/22.

Response to Amendment
Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 101 filed on 7/11/22, regarding 35 U.S.C. § 101 have been fully considered and are found partially persuasive in view of amendments filed 7/11/22. 
Including a system configured to control movement does not actually activate controls in the vehicle but simply states that it is enabled to do so.  This is not sufficient to teach a physical control application to overcome the rejection in claim 1. Therefore 35 U.S.C. § 101 to claims 1-10 are maintained.
Claims 13 and 20 include the claim element “directing, with a vehicle control system, the vehicle to initiate travel along the planned trajectory” which does physically implement the control system of the vehicle, not simply stating that it is able to do so.  Therefore 35 U.S.C. § 101 to claims 13-17 and 19-20 are withdrawn.

Applicant’s arguments, see Applicant Remarks 35 U.S.C. § 102 filed on 7/11/22, regarding 35 U.S.C. § 102 rejections are persuasive in view of amendments filed 7/11/22. However, upon further consideration, a new ground(s) of rejection is made in view of Zhu et al. (US 2018/0307234) below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 and 45-46 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

Claim 1 discusses a method/device that falls under a process and machine in Step 1. 
In Step 2A, Prong One, the device falls under an abstract idea as a mental process with nothing more than a generic computer. 
Simply obtaining inputs, processing output scores, selecting based on those scores, and updating data based on the selected data can be performed within a human mind even with the use of a generic computer does not recite any additional elements to integrate the judicial exception into a practical application in Step 2A, Prong Two. See MPEP § 2106.04(a)(2).
In Step 2B the claim does not recite additional claim elements that can amount to significantly more to overcome the Judicial Exception. Including a system configured to control movement does not actually activate controls in the vehicle but simply states that it is enabled to do so.  This is not sufficient to teach a physical control application to overcome the rejection in claim 1.
Therefore, the claims are not eligible subject matter. Dependent claims 2-10, do not include any claim elements to overcome the rejection and are therefore likewise rejected.

Including claim amendments to recite some form of physical control implementation 13 or 20 may overcome the rejection.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-10, 12-17, 19-20, and 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0292222), in view of Zhu et al. (US 2018/0307234).

Regarding claims 1, 13, 17 and 20, Lin discloses a system for path planning of autonomous vehicles including a computing system for planning a trajectory of a vehicle, the system comprising (Abstract): 
a memory configured to store waypoint data indicating one or more waypoints, each waypoint representing a previously traveled location of the vehicle or a location in a planned trajectory for the vehicle (¶48 and ¶62 - A trajectory or path can be specified as a collection of waypoints from a current vehicle position to a desired vehicle position along a designated path where a moving vehicle along a trajectory including current and future waypoints inherently represents previously traveled locations and planned trajectory); and 
one or more computers and one or more storage devices storing instructions that when executed cause the one or more computers to implement: a trajectory planning neural network configured to, at each time step of a plurality of time steps, extending a planned trajectory for a vehicle (¶18, ¶62 and Fig. 7 – data is processed through internal neural networks where Fig. 7 discloses a planned trajectory being extended outwards from the original plan): 
obtain a first neural network input and a second neural network input, wherein the first neural network input characterizes a current set of waypoints indicated by the waypoint data, the current set of waypoints (¶18 and ¶50 - data is processed through internal neural networks corresponding to the recited first and second neural networks where path planning module defines a series of waypoints as defining a trajectory corresponding to the recited first neural network inputs), and 
process the first neural network input and the second neural network input to generate scores for a set of candidate locations in a vicinity of the vehicle, the scores indicating how favorable each candidate location is as a waypoint for the planned trajectory at the current time step (¶18, ¶43, and ¶50 - data is processed through internal neural networks corresponding to the recited first and second neural networks where first and second alternate trajectories corresponding to the recited different possible locations in the vicinity of the vehicle are scored based on a plurality of factors to select the best trajectory corresponding to the recited favorable candidate locations for waypoint for the planned trajectory); and 
a trajectory management system configured to extend the planned trajectory at each time step of the plurality of time steps by: selecting, based on the set of output scores generated by the trajectory planning neural network at the current time step, one of the set of candidate locations as the waypoint for the planned trajectory of the vehicle at the time step (¶43 and ¶48-50 – path planning module can modify each waypoint corresponding to the recited at each time step of a plurality of time steps for selecting the best trajectory corresponding to the recited selecting one of the set of possible locations as waypoints for the trajectory of the vehicle at each time step where Fig. 7 discloses a planned trajectory being extended outwards from the original plan); and 
updating the waypoint data by writing to the memory an indication of the selected one of the set of candidate locations as the waypoint for the planned trajectory of the vehicle at the current time step (¶48-50 -  path planning module 200 can modify each waypoint of the first suggested trajectory 605 to correspond to the second suggested trajectory 610 corresponding to the recited updating the waypoint in the memory to the selected waypoint location at each time step),
wherein the vehicle comprises a vehicle control system configured to control movements of the vehicle to initiate travel along the planned trajectory (¶36 - the computing system 170 may use input from the vehicle control system 146 in order to control the steering unit to avoid an obstacle detected by the vehicle sensor subsystem 144 and follow a path or trajectory generated by the path planning module 200).
While Lin does disclose adjusting a planned trajectory therefore the original trajectory is incomplete, it does not explicitly disclose utilizing preceding time step data however Zhu discloses a lane keeping system including defining an incomplete version of the planned trajectory from an initial time step of the plurality of time steps through a time step that immediately precedes the current time step (¶50 – planning a target position corresponding to the recited extending the incomplete trajectory based on a target position planned in a previous cycle).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the path planning system of Lin with the new target positioning system of Zhu in order to allow the vehicle to travel with minimal human interaction (Zhu - ¶2).

Regarding claims 2 and 15, Lin further discloses for the initial time step of the plurality of time steps, the current set of waypoints characterized by the first neural network input includes at least one waypoint that represents a previously traveled location of the vehicle at a time that precedes the plurality of time steps (¶50-51 – gathering data on the current location and direction corresponding to the recited a previously traveled waypoint and previous path given that the trajectory is for planning future waypoints taking into consideration a current location).

Regarding claims 3 and 14, Lin further discloses for each time step of the plurality of time steps after the initial time step, the current set of waypoints characterized by the first neural network input includes the waypoints that were added to the planned trajectory at each preceding time step of the plurality of time steps (¶50-51 - gathering data on the current location and direction corresponding to the recited a previously traveled waypoint and previous path given that the trajectory is for planning future waypoints taking into consideration a current location, the iterative modification to a succession of waypoints takes into consideration the previous waypoints and locations determined at previous time steps).
	While Lin does disclose determining waypoints based on the current location and iterative modification, Zhu further discloses planning a target position corresponding to the recited adding new waypoints to the incomplete trajectory based on a target position planned in a previous cycle (¶50).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the path planning system of Lin with the new target positioning system of Zhu in order to allow the vehicle to travel with minimal human interaction (Zhu - ¶2).

Regarding claim 4, Lin further discloses for at least one time step of the plurality of time steps after the initial time step, the current set of waypoints characterized by the first neural network input includes: (i) one or more first waypoints that represent previously traveled locations of the vehicle at times that precede the plurality of time steps, and (ii) one or more second waypoints that were added to the planned trajectory at preceding time steps of the plurality of time steps (¶50-51 - gathering data on the current location and direction corresponding to the recited a previously traveled waypoint and previous path given that the trajectory is for planning future waypoints taking into consideration a current location and successive waypoints built therefrom corresponding to the recited second waypoints determined previously, the first suggested trajectory as the original trajectory corresponding to the recited one or more waypoints determined at a preceding time step).
While Lin does disclose determining waypoints based on the current location and iterative modification, Zhu further discloses planning a target position corresponding to the recited adding new waypoints to the incomplete trajectory based on a target position planned in a previous cycle (¶50).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the path planning system of Lin with the new target positioning system of Zhu in order to allow the vehicle to travel with minimal human interaction (Zhu - ¶2).

Regarding claim 6, Lin further discloses the second neural network input at each time step of the plurality of time steps characterizes the environmental data that represents the current state of the environment of the vehicle at the time step (¶51 -  Collect data related to the current location, operation, and surrounding environment of the vehicle corresponding to the recited current state of the environment of the vehicle).

Regarding claims 7 and 16, Lin further discloses the second neural network input characterizes multiple channels of environmental data, and the multiple channels of environmental data include two or more of (¶18 and ¶50 - data is processed through internal neural networks corresponding to the recited first and second neural networks where factors and predetermined parameters can correspond to vehicle and environment safety, vehicle efficiency, vehicle performance and operational characteristics, road conditions, freight and loading characteristics, local driving and roadway regulations, driving behaviors defined in the human driving model, and the like corresponding to the recited second neural network inputs including multiple channels of environmental data)  
roadgraph data representing one or more roads in the vicinity of the vehicle (¶50 - road conditions and local driving and roadway regulations of a multilane roadway corresponding to the recited roadgraph defining one or more roads in the vicinity), 
perception object data representing locations of objects that have been detected as being in the vicinity of the vehicle (¶16 - image processing module can extract object data from the image and timing data to identify objects in the proximity of the vehicle), 
speed limit data representing speed limits associated with the one or more roads in the vicinity of the vehicle (¶50 – local driving and roadway regulations corresponding to the recited speed limit data), 
light detection and ranging (LIDAR) data representing a LIDAR image of the vicinity of the vehicle (¶26), 
radio detection and ranging (RADAR) data representing a RADAR image of the vicinity of the vehicle (¶26), 
camera data representing an optical image of the vicinity of the vehicle (¶26), or 
traffic artifacts data representing identified traffic artifacts in the vicinity of the vehicle (¶16 - image processing module can extract object data from the image and timing data to identify objects in the proximity of the vehicle where objects in the road corresponding to the recited traffic artifacts in the vicinity of the vehicle).

Regarding claim 8, Lin further discloses the second neural network input at each time step of the plurality of time steps characterizes the navigation data that represents the planned navigation route for the vehicle (¶50 and Fig. 8 – element 801 corresponding to the recited input of environmental data for each waypoint of the navigation data that represents the planned route).

Regarding claim 9, Lin further discloses the second neural network input at each time step of the plurality of time steps characterizes both the environmental data that represents the current state of the environment of the vehicle at the time step and the navigation data that represents the planned navigation route for the vehicle (¶50 and Fig. 8 – element 801 corresponding to the recited input of environmental data for each waypoint of the navigation data that represents the planned route including current state of the environment).

Regarding claims 10 and 19, Lin further discloses generating and updating waypoints at various points in time (¶48) but does not disclose successive time steps being between 100 milliseconds to 500 milliseconds.
However Zhu further discloses each successive pair of time steps in the plurality of time steps represents a successive pair of real-world times that are separated by a fixed interval in the range 100 milliseconds to 500 milliseconds (¶50 - every time interval of 100 milliseconds (ms). The combination of the waypoint path planning system of Lin with the processing period of Zhu fully discloses the elements as claimed.).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the path planning system of Lin with the new target positioning system of Zhu in order to allow the vehicle to travel with minimal human interaction (Zhu - ¶2).

Regarding claim 12, Lin further discloses the vehicle control system is configured to control the vehicle using control actions that include at least one of steering, braking, or accelerating the vehicle (¶28 and ¶50 - selected trajectory passed to the vehicle control subsystem to implement the necessary control commands and signals to cause the autonomous vehicle 601 to follow the second suggested trajectory including a steering unit, a throttle, a brake unit, a navigation unit, and an autonomous control unit).


Regarding claim 45, Lin further discloses for each time step of the plurality of time steps (¶43 and ¶48-50 – path planning module can modify each waypoint corresponding to the recited at each time step of a plurality of time steps for selecting the best trajectory corresponding to the recited selecting one of the set of possible locations as waypoints for the trajectory of the vehicle at each time step), 
While Lin does disclose an iterative path planning system therefore utilizing previous positioning in planning future steps it does not explicitly disclose utilizing an explicit previous planning cycle however Zhu further discloses the current set of waypoints includes (i) a first subset of waypoints that defines the incomplete version of the planned trajectory and (ii) a second subset of waypoints that represent previously traveled locations of the vehicle (¶50 – next planning cycle corresponding to the recited first subset of waypoints and previous planning cycle corresponding to the recited second set of waypoints).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the path planning system of Lin with the new target positioning system of Zhu in order to allow the vehicle to travel with minimal human interaction (Zhu - ¶2).

Regarding claim 46, Lin further discloses the vehicle is a physical vehicle in a real-world environment or a virtual vehicle in a simulated environment (Abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2018/0292222) in view of Zhu et al. (US 2018/0307234), as applied to claim 1 above, in view of Fischer (US 2019/0049981).

Regarding claim 5, Lin further discloses the use of neural networks for data processing but does not disclose utilizing a feedforward neural network.
However Fischer discloses an autonomous vehicle system including the trajectory planning neural network is a feedforward neural network (¶11 - a supervised learning algorithm may be implemented to improve autonomous vehicle maneuvers, as described below. Such learning algorithms may implement a feedforward neural network (e.g., a convolutional neural network) and/or a recurrent neural network, with supervised learning, unsupervised learning, and/or reinforcement learning).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for path planning of autonomous vehicles of Lin with the feedforward neural network of Fischer in order to assist with the ability to solve a problem, reduce error, and increase computational efficiency (Fischer - ¶11).


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Abe et al. (US 2018/0099667) discloses a vehicle control device including position and posture settings utilize a coordinate point CP nearest to the current position P0 that the host vehicle 11 has traveled to from among the plurality of coordinate points CP of a previous center line, where the centerline as shown in Fig. 9 discloses utilizing a previous position point from a time step that immediately precedes the current time step (¶109 and Fig. 9).

Sone et al. (US 2018/0304890) discloses calculating a new target path based on a previous target path and connecting them smoothly (¶112).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./             Examiner, Art Unit 3665                                                                                                                                                                                           	
/BEHRANG BADII/            Primary Examiner, Art Unit 3665